Case:Case:
      20-60244    Document: Doc
           4:19-cv-00060-RP 00515753109       Page: 1 1 of
                                #: 23 Filed: 02/23/21   Date  Filed: 02/23/2021
                                                           2 PageID  #: 57




             United States Court of Appeals
                  for the Fifth Circuit
                                ___________

                                 No. 20-60244
                                ___________                      A True Copy
                                                                 Certified order issued Feb 23, 2021

   Elbert Davis,
                                                                 Clerk, U.S. Court of Appeals, Fifth Circuit

                                                         Plaintiff—Appellant,

                                     versus

   Circuit Court of Washington County, Mississippi;
   Judge W. Ashley Hines; Michael Williams, Attorney;
   Washington County Sheriff Department; Dewayne
   Richardson, District Attorney,

                                            Defendants—Appellees.
                    ____________________________

                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-CV-60
                   ____________________________

   CLERK'S OFFICE:

           Under 5TH Cir. R. 42.3, the appeal is dismissed as of February 23,
   2021, for want of prosecution. The appellant failed to timely pay appellate
   filing fee.
Case:Case:
      20-60244    Document: Doc
           4:19-cv-00060-RP 00515753109       Page: 2 2 of
                                #: 23 Filed: 02/23/21   Date  Filed: 02/23/2021
                                                           2 PageID  #: 58
                                   20-60244




                                              LYLE W. CAYCE
                                              Clerk of the United States Court
                                              of Appeals for the Fifth Circuit


                                   By: _________________________
                                          Shea E. Pertuit, Deputy Clerk

                      ENTERED AT THE DIRECTION OF THE COURT




                                      2
